06/04/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0388



                                   No. DA 19-0388

STATE OF MONTANA,

               Plaintiff and Appellee,

               v.

WILLIAM EUGENE JOHNSON,

               Defendant and Appellant.

                                         ORDER

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including July 3, 2020, within which to prepare, serve, and file its response

brief.




JD                                                                       Electronically signed by:
                                                                             Laurie McKinnon
                                                                    Justice, Montana Supreme Court
                                                                               June 4 2020